Title: To Benjamin Franklin from the Chevalier Jean Bochard de Champigny, 6 April 1778
From: Champigny, Jean Bochard, chevalier de
To: Franklin, Benjamin


Monsieur
Amsterdam chez Mr. Cuthbertson dans le Kalverstraat Le 6 avril 1778
Votre Excellence aura Sans doute été surprise de recevoir le second volume de mon Histoire d’Angleterre avant le premier mais celui-ci par une suitte des usages de la police de paris a été détenu à la Chambre Sindicale jusqu’a la fin de mars. Comme cependant votre Excellence doit actuellement l’avoir en main ainsi que les deux premiers volumes de ma Traduction de l’histoire de Dannemarck, j’espere qu’elle voudra bien me faire remettre ici les douze Ducats pour completter la Souscription du premier de ces ouvrages et les neuf pour celle de celui que j’ai prise la liberte de lui ajouter en sus ce qui fait en tout vingt et un Ducats ou 241 Livres de france.
Je fais à votre Excellence mon Compliment sur la nouvelle dignité où elle vient d’être reconnue à la Cour de france, cet Evénement ce qui l’a précédé et ce qui va s’en suivre, rendront mon histoire aussi intéressante, que le nom de franklin rendra l’ambassade des nouveaux Etats unis de l’amérique célebre. Comme dans une année ou deux votre Excellence sera peutêtre un peu moins occuppée, je la prierai alors de me communiquer quelques détails qui pourroient donner bien du jour [?] à ce que j’écris. J’espere qu’elle voudra bien m’honnorer d’une réponse, et agréer les sentimens de reconnoissance et de respect avec lesquels je suis Monsieur de votre Excellence le très humble et très obeissant serviteur
Le Colonel Chevalier DE Champigny
 
Notation: de Champigni, Amsterdam 6 Avril 1778
